Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to reply filed 6/21/2022.
Claims 1-8 and 11-15 are pending. Claims 9-10 have been canceled. Claims 11-15 are new. Claims 1, 2, and 6-8 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “wherein the first point is adjacent to a location having a lowest indium (In) ion intensity in a direction toward a first vertical end of the semiconductor device” renders the claim indefinite because it is unclear what is referred to by “a location having a lowest indium (In) ion intensity”. Referencing FIG. 7, the “first vertical end” is to the left as defined by the relative position of first, second, and third inflection points of the Mg concentration recited later in the claim. The first point, as best understood, referring to ① is not shown to be adjacent to any “location having a lowest indium (In) ion intensity in a direction toward a first vertical end”. More specifically, ① is adjacent to layer 25 appearing to have a lowest indium (In) ion intensity, but ① is adjacent to layer 25 toward a second vertical end (to the right) opposite to the first vertical end.
Claim 1 reciting “a second point … adjacent to the first point in a direction toward the first vertical end” renders the claim indefinite because the second point ② is adjacent to ① in a direction toward the second vertical end (to the right in FIG. 7) opposite to the first vertical end. Thus, it is unclear what is exactly referred to by “a second point”.
Claim 1 reciting “wherein the first conductive-type semiconductor layer corresponds to a region between the second point and the third point” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the third point”. Thus, it is unclear how is the region of the first conductive-type semiconductor layer defined.

Claim 7 reciting “the second gradient of the Mg concentration meets the third gradient of the Mg concentration” renders the claim indefinite. Amendments to claim 6 define “the first gradient of the Mg concentration” to correspond to G12 in FIG. 7 in the first second-conductivity type semiconductor layer 101 and “a third gradient of the Mg concentration” to correspond to G13 in the first layer 107, while “a second gradient of the Mg concentration” corresponds to G11 in the second second-conductive-type semiconductor layer 103 (claim 5). The second gradient G11 does not meet the third gradient G13 in FIG. 7. Rather, the “first gradient” G12 meets the third gradient G13. Therefore, as best understood, claim 7 should recite “the first gradient of the Mg concentration meets the third gradient of the Mg concentration” in light of new interpretation necessitated by amendments to claim 6.

Claim 8 reciting “the third gradient of the Mg concentration in the second layer” renders the claim indefinite. This limitation contradicts claim 6 reciting “a third gradient of the Mg concentration in the first layer”.
Furthermore, claim 8 reciting “the third gradient of the Mg concentration … varies depending on a shape of a recess formed in the active layer” renders the claim indefinite. It is unclear how can the third Mg gradient variably change in a final device structure as claimed having a set recess shape. More specifically, the shape of the recess in the active layer does not change in the final structure of the semiconductor device. Once determined, the semiconductor device as claimed can only have one specific recess shape. It then follows that the third Mg gradient of the final device structure should be at a specific value that corresponds. It is unclear how would the third gradient “varies depending on a shape of a recess formed in the active layer” as claimed. Neither the shape of the recess nor the third gradient should “vary” in the device. 

Claim 11 recites, referencing FIG. 7 as best understood, “a third point ③ present in a partial region S3 where the Si concentration is lower than a highest SI concentration in the vertical entire region of the semiconductor device, wherein the third point ③ has a highest Si concentration in the partial region S3 and the same indium (In) ion intensity as the first ① and second ② points”. Claim 11 further recites “the third point ③ is adjacent to the second point ② in a direction toward the first vertical end of the semiconductor device (to the left in FIG. 7)”. However, the third point ③ is shown in FIG. 7 to be adjacent to the second point ② in a direction toward a second vertical end of the semiconductor device (to the right in FIG. 7) opposite the first vertical end. Therefore, claim 11 reciting “the third point is adjacent to the second point in a direction toward the first vertical end of the semiconductor device” renders the claim indefinite because it is unclear what is referred to by “the third point”.

Claim 12 reciting “the Si concentration of the partial region is 0.1 to 0.2 times of the highest Si concentration in the vertical entire region of the semiconductor device” renders the claim indefinite. Applicant’s specification appears to be describing the Si concentration in region S4 is 0.1 times to 0.2 times the peak Si concentration (¶ 258). However, S4 cannot be “the partial region” because it does not include “a third point” that has the same In ion intensity as the first ① and second ② points as required in claim 11. Therefore, the limitation in claim 12 renders it unclear what “the partial region” should be. 

Claim 13 reciting “wherein the first conductive-type semiconductor layer further corresponds to a region between the third point and the second vertical end” renders the claim indefinite. Claim 11 previously recite “wherein the first conductive-type semiconductor layer corresponds to a region between the second point and the third point”. It is unclear what is meant for the first conductive-type semiconductor layer to “further corresponds to a region between the third point and the second vertical end”. How can the same layer correspond to multiple mutually exclusive regions? What is meant by “correspond to”?

Claim 14 reciting “wherein the second first-conductive-type semiconductor layer corresponds to a region between the fourth point and the fifth point, and has a valley of the Si concentration” renders the claim indefinite. As best understood, “the second first-conductive-type semiconductor layer” refers to layer 17 shown in FIG. 7 as it is arranged between the fourth point ④ and the fifth point ⑤. However, the Si concentration in layer 17 appears to be constant and does not appear to contain any “valley of Si concentration”. Therefore, it is unclear what constitutes “a valley of the Si concentration”.
Furthermore, the recitation “wherein the third first-conductive-type semiconductor layer corresponds to a region between the fifth point and the second vertical end, and has at least one peak of the indium (In) ion intensity” Renders the claim indefinite. As best understood, “the third first-conductive-type semiconductor layer” refers to layer 15 shown in FIG. 7 as it is arranged between the fifth point ⑤ and the second vertical end (to the right in FIG. 7). However, layer 15 is not described as containing any “peak of In ion intensity”. Rather, Applicant’s specification describes layer 17 and 19 as having peaks of In ion intensity (¶ 267-268). Therefore, it is unclear what constitutes a “peak of indium (In) ion intensity” as recited in claim 14.

Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. US 20120138889 A1 (Tachibana) in view of Tanaka et al. US 2013/0228742 (Tanaka).

    PNG
    media_image1.png
    901
    1118
    media_image1.png
    Greyscale


In re claim 1, as best understood, Tachibana discloses (e.g. FIGs. 1-3 & 5) a semiconductor device comprising: 
a first conductive-type semiconductor layer 20; 
a second conductive-type semiconductor layer 50 on the first conductive-type semiconductor layer 20; and 
an active layer 40 disposed between the first conductive-type semiconductor layer 20 and the second conductive-type semiconductor layer 50; 
wherein when primary ions are irradiated to the first conductive-type semiconductor layer 20, the active layer 40, and the second conductive-type semiconductor layer 50, secondary ions are emitted from the first conductive-type semiconductor layer 20, the active layer 40, and the second conductive-type semiconductor layer 50, wherein an indium (In) ion intensity, a silicon (Si) concentration, and a magnesium (Mg) concentration of the first conductive-type semiconductor layer 20, the active layer 40, and the second conductive-type semiconductor layer 50 are detected based on the emitted secondary ions (concentration measured by SIMS methods; ¶ 81), 
wherein the semiconductor device has a plurality of inflection points of the indium (In) ion intensity (corresponding to locations of GaN in layers 20,40,50 where minimum In is present), wherein the indium (In) ion intensities at the plurality of inflection points (e.g. at GaN barrier layers BL) are lower than a highest indium (In) ion intensity (corresponding to location of InGaN well layers WL) in a vertical entire region of the semiconductor device (¶ 47, FIG. 3).
 Tachibana does not explicitly disclose the indium (In) ion intensities at the plurality of inflection points (e.g. barrier layer) are 0.3 to 0.5 times of a highest indium (In) ion intensity (e.g. InGaN well layers).
Tanaka teaches (e.g. FIGs. 1-2) a LED comprising a MQW 15 having Inx1Ga1-x1N well layers 26 and Inx2Ga1-x2N barrier layers 25, wherein the Inx1Ga1-x1N well layers include In composition ratio of x1=0.15 and the Inx2Ga1-x2N barrier layers include In composition ratio of x2=0.05 (¶ 54, 88). Tanaka teaches the In composition ratio is selected to set the band gap for recombination to emit light at peak emission wavelength of 450 nm (¶ 54,58). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the In composition ratios in Tachibana’s well and barrier layers to obtain LED with desired emission wavelength as taught by Tanaka. Furthermore, the modification would achieve the predictable result of adjusting emission wavelength. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Tachibana’s InGaN MQW having the In composition ratios at 0.15 for the well layers and 0.05 for the barrier layers as taught by Tanaka according to known methods to yield the predictable result of forming an LED with desired emission wavelength. 
Tachibana as modified by Tanaka teaches the indium (In) composition at the plurality of inflection points corresponding to the InGaN barrier layers is 0.05 and the highest In composition corresponding to the InGaN well layers is 0.15. Thus, the indium (In) ion intensities at the plurality of inflection points are 0.3 to 0.5 times of a highest indium (In) ion intensity (e.g. 0.05/0.15=0.33 times).  

Tachibana further teaches (see FIG. 5 annotated above)
wherein the semiconductor device has: 
a first point (located at the interface between layer 50 and the topmost In0.05Ga0.95N barrier layer BL of MQW 40) having the same indium (In) ion intensity as a lowest indium (In) ion intensity among the indium (In) ion intensities at the plurality of inflection points (In composition is at 0.05 at both the 50/BL interface and the barrier layers BL), wherein “the first point is adjacent to a location (e.g. 22) having a lowest indium (In) ion intensity (zero In in GaN layer 22) in a direction toward a first vertical end 10a of the semiconductor device” (as best understood);
a second point (located at the interface between layer 20 and the bottommost In0.05Ga0.95N barrier layer BL of MQW 40) having the same indium (In) ion intensity as the first point (both points at interfaces where In composition is at 0.05 in the BL), “wherein the second point is adjacent to the first point in a direction toward the first vertical end 10a of the semiconductor device” (as best understood),
a first inflection point of the Mg concentration located at the same point as the first point (see FIG. 5 annotated above); 
a second inflection point adjacent to the first inflection point in a direction toward the first vertical end 10a of the semiconductor device, wherein the second inflection point has the Mg concentration higher than the Mg concentration of the first inflection point (see annotations in FIG. 5 above); and 
a third inflection point adjacent to the second inflection point in a direction toward the first vertical end 10a of the semiconductor device, wherein the third inflection point has the Mg concentration higher than the Mg concentration of the first inflection point, and lower than the Mg concentration of the second inflection point (see annotations in FIG. 5 above), 
wherein the active layer 40 corresponds to a region between the first point and the second point, 
wherein the first conductive-type semiconductor layer 20 corresponds to a region between the second point and “the third point” (as best understood, a point toward bottom surface 10b of the device), 
wherein the second conductive-type semiconductor layer 50 includes (see FIG. 5 annotated above) a first second-conductive-type semiconductor layer 52A (lower portion of 52) and a second second-conductive-type semiconductor layer 52B (upper portion of 52), 
wherein the first second-conductive-type semiconductor layer 52A corresponds to a region between the first point and the second inflection point, and the second second-conductive-type semiconductor layer 52B corresponds to a region between the second inflection point and the third inflection point (see annotated FIG. 5 above), 
wherein the Mg concentration in the first second-conductive-type semiconductor layer 52A increases in a direction toward the first vertical end 10a (left) of the semiconductor device, 
wherein the Mg concentration in the second second-conductive-type semiconductor layer 52B decreases in a direction toward the first vertical end 10a (left) of the semiconductor device, and
wherein in a region 40 between the first point and the second point, the indium (In) ion intensity includes a plurality of first peaks (corresponding to lower WLs In0.15Ga0.85N) and valleys (corresponding to lower BLs In0.05Ga0.95N) alternately arranged with each other and a plurality of second peaks (corresponding to upper WLs In0.15Ga0.85N) and valleys (corresponding to upper BLs In0.05Ga0.95N) alternately arranged with each other.
No specific first peaks and second peaks have been claimed that would distinguish over, respectively, a bottom set of In0.15Ga0.85N well layers and an upper set of In0.15Ga0.85N well layers. Similarly, no specific first valleys and second valleys have been claimed that would distinguish over, respectively, a bottom set of In0.05Ga0.95N barrier layers and an upper set of In0.05Ga0.95N barrier layers. 

In re claim 2, Tachibana discloses (see FIG. 5 annotated above) wherein the semiconductor device further has: 
a fourth inflection point adjacent to the first inflection point in a direction toward a second vertical end 10b of the semiconductor device, wherein the fourth inflection point has the Mg concentration lower than the Mg concentration of the first inflection point, and wherein the first and second vertical ends (10a, 10b in FIG. 2) are opposite to each other,
wherein the active layer 40 includes a first layer (upper portion) and a second layer (second portion),
wherein the first layer (upper portion of 40) corresponds to a region between the first inflection point and the fourth inflection point, 
wherein the second layer (lower portion of 40) corresponds to a region between the fourth inflection point and the second point.

In re claim 3, Tachibana discloses (e.g. see FIG. 5 annotated above) wherein the Mg concentration in the first layer (upper portion of 40 between “first point” and “fourth Mg inflection point) decreases in a direction toward the second vertical end 10b of the semiconductor device.

In re claim 4, Tachibana discloses (e.g. see FIG. 5 annotated above) wherein the Mg is absent in the second layer (lower portion of 40 between “fourth Mg inflection point” and “second point” where Mg is diminished).

In re claim 5, Tachibana discloses (e.g. see FIG. 5 annotated above) wherein a first gradient of the Mg concentration in the first second-conductive-type semiconductor layer 52A is greater than a second gradient of the Mg concentration in the second second-conductive-type semiconductor layer 52B. The Mg concentration decreases more sharply (i.e. greater gradient) in the -Z direction than the +Z direction.

In re claim 6, Tachibana discloses (e.g. see FIG. 5 annotated above) wherein a third gradient G3 of the Mg concentration in the first layer (Mg gradient at upper portion of 40) is smaller than the first gradient of the Mg concentration in the first second-conductive-type semiconductor layer 52A.

In re claim 7, as best understood, Tachibana discloses (see FIG. 5 annotated above) wherein at the first inflection point, “the second gradient of the Mg concentration” (in 52B) meets the third gradient G3 of the Mg concentration (as best understood, the second gradient “meets” the third gradient by exceeding the magnitude of the third gradient), 
wherein at the second inflection point, the second gradient of the Mg concentration (in 52B) meets the first gradient of the Mg concentration (in 52A).

In re claim 8, as best understood, Tachibana discloses (see FIG. 5 annotated above) wherein “the third gradient of the Mg concentration G3 in the second layer (upper portion of 40) varies depending on a shape of a recess formed in the active layer 40”. The Mg concentration varies in the active layer 40 as shown in FIG. 5 including the variation in the third gradient G3 corresponding to the upper portion of active layer 40. The active layer 40 further include recesses corresponding narrowed bandgap width at the well layers WLs. Thus, as best understood, the third gradient of Mg concentration G3 is considered to be “varied depending” on a shape of a recess (band gap wells) formed in the active layer 40.


    PNG
    media_image2.png
    901
    1118
    media_image2.png
    Greyscale

In re claim 11, Tachibana discloses (see FIGs. 2 & 5) further comprising (see alternative interpretation of FIG. 5 as annotated above):
a third point (corresponding to interface of bottommost BL and layer 22 of 20) present in a partial region (region corresponding to lower portion of layer 40) where the Si concentration is lower than a highest Si concentration in the vertical entire region of the semiconductor device (Si concentration is highest 2×1018 cm-3 in layer 21 and 1×1018cm-3 in layer 22 decreasing toward +Z direction; ¶ 67-68), wherein the third point (at BL/22 interface) has a highest Si concentration in the partial region (with Si concentration decreasing in +Z direction, the third point being adjacent to layer 22 with 1×1018cm-3 Si concentration, the Si concentration at the third point BL/22 interface is highest in the partial region corresponding to the lower portion of 40) and the same indium (In) ion intensity as the first and second points (third point being located at the interface of the bottommost In0.05Ga0.95N barrier layer and has the same In as first point located at the topmost In0.05Ga0.95N barrier layer and second point located at one of the middle In0.05Ga0.95N barrier layer) , wherein the third point is adjacent to the second point “in a direction toward the first vertical end 10b of the semiconductor device” (as best understood, direction is in the -Z direction),
wherein the first conductive-type semiconductor layer corresponds to a region between the second point and the third point (no specific “first conductive-type semiconductor layer” claimed to distinguish including the portion between the second point and third point in addition to layer 20). 


    PNG
    media_image3.png
    990
    1118
    media_image3.png
    Greyscale

In re claim 13, Tachibana discloses (see FIGs. 2 & 5) further comprising (see alternative interpretation of FIG. 5 as annotated above):
a fourth point (corresponding to interface of bottommost BL and layer 22 of 20)  having the same indium (In) ion intensity as the first, second and third points (fourth point being located at the interface of the bottommost In0.05Ga0.95N barrier layer and has the same In as first point located at the topmost In0.05Ga0.95N barrier layer, second point located at one of the middle In0.05Ga0.95N barrier layer, and a third point located at another one of the middle In0.05Ga0.95N barrier layer), wherein the fourth point is adjacent to the third point in a direction -Z toward a second vertical end 10b of the semiconductor device, wherein the first and second vertical ends are opposite to each other (10a and 10b are opposite end of the device); and 
a fifth point (corresponding to a point in layer 20 at interface of 22 and 21) having an indium (In) ion intensity lower than that of the first, second, third, and fourth points (fifth point in GaN layer 20 has zero In (¶ 67-68), whereas first, second, third, fourth points corresponding to positions of In0.05Ga0.95N barrier layer has In composition at 0.05), wherein the fifth point is adjacent to the fourth point in a direction -Z toward the second vertical end 10b of the semiconductor device,
wherein the first conductive-type semiconductor layer “further corresponds” (as best understood, considered to further comprise) to a region between the third point and the second vertical end 10b (no specific “first conductive-type semiconductor layer” claimed to distinguish including the portion between the third point and bottom surface of device 10b).

In re claim 14, Tachibana discloses (see FIG. 5 annotated above) wherein the first conductive-type semiconductor layer includes a first first-conductive-type semiconductor layer, a second first-conductive-type semiconductor layer, and a third first-conductive-type semiconductor layer, 
wherein the first first-conductive-type semiconductor layer corresponds to a region between the second point and the fourth point, and has a peak of the Si concentration (peak of Si at interface of In0.05Ga0.95N BL and Si doped GaN layer 22), and a valley of the indium (In) ion intensity (valley of In corresponding to a In0.05Ga0.95N BL layer relative to In0.15Ga0.85N WL layers), 
wherein the second first-conductive-type semiconductor layer corresponds to a region between the fourth point and the fifth point, and has “a valley of the Si concentration” (layer 22 exist between fourth and fifth point, which, as best understood, has a “valley” of Si concentration at 1×1018cm-3 relative to Si concentration of layer 21 at 2×1018 cm-3 in layer 21; ¶ 67-68), and
wherein the third first-conductive-type semiconductor layer corresponds to a region between the fifth point (interface between 22 and 21) and the second vertical end 10b (bottom surface), and has “at least one peak of the indium (In) ion intensity” (as best understood, a peak of In exist at interface of 22 and 21 when layer 22 is formed of In0.01Ga0.99N, ¶ 70).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana and Tanaka as applied to claim 11 above, and further in view of Kushibe et al. US 2013/0069032 A1 (Kushibe).
In re claim 12, as understood, Tachibana discloses (see FIG. 5 annotated above) where the Si concentration of the “partial region” (Si concentration at the interface of BL and 22) correspond to the Si concentration of n-type GaN layer 22 is 1×1018cm-3 (¶ 68) and the highest Si concentration in the vertical entire region of the semiconductor device corresponding to Si concentration in n-type GaN contact layer 21 is 2×1018cm-3 (¶ 67). Tachibana does not explicitly disclose the Si concentration of “the partial region” is 0.1 to 0.2 times of a highest Si concentration. 
However, Kushibe teaches a LED structure having a n-type GaN layer 131 (corresponding to Tachibana’s n-type guide layer 22) and a n-type GaN contact layer 130 (corresponding to Tachibana’s n-type contact layer 21). Kushibe further teaches the n-type GaN layer 131 is Si-doped at 0.2×1018cm-3 - 9×1018cm-3 and the n-type GaN contact layer 130 is Si doped at 0.2×1019cm-3 - 2×1019cm-3 (¶ 86). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Tachibana n-type GaN layer 22 to include a Si doping concentration analogous to Kushibe’s n-type GaN layer 131, and form Tachibana n-type GaN contact layer 21 to include a Si doping concentration analogous to Kushibe’s n-type GaN contact layer 130 to achieve the predictable result of providing adequate current injection to the LED structure for efficient light emission.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to Si doped Tachibana’s n-type GaN layer 22 at 0.2×1018cm-3 and Si doped Tachibana’s n-type GaN contact layer 21 at 0.2×1019cm-3 as taught by Kushibe for adequate current injection. As such, the Si concentration of “the partial region” (having concentration of 0.2×1018cm-3 at interface of layer 22) is 0.1 to 0.2 times of a highest Si concentration in layer 21 (0.2×1019cm-3).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
 
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior art does not disclose, alone or in combination along with, the limitations of the dependent claim 15 in combination with limitations in claim 1 reciting
wherein the semiconductor device has a plurality of inflection points of the indium (In) ion intensity, wherein the indium (In) ion intensities at the plurality of inflection points are 0.3 to 0.5 times of a highest indium (In) ion intensity in a vertical entire region of the semiconductor device, 
wherein the semiconductor device has: 
a first point having the same indium (In) ion intensity as a lowest indium (In) ion intensity among the indium (In) ion intensities at the plurality of inflection points, …;
a second point having the same indium (In) ion intensity as the first point, …
wherein in a region between the first point and the second point, the indium (In) ion intensity includes a plurality of first peaks and valleys alternately arranged with each other and a plurality of second peaks and valleys alternately arranged with each other,
wherein the indium (In) ion intensity of the plurality of second peaks and valleys is lower than the indium (In) ion intensity of the plurality of first peaks and valleys, and
wherein a difference between the indium (In) ion intensity of a highest first peak and the indium (In) ion intensity of a highest second peak is smaller than a difference between the indium (In) ion intensity of a lowest first valley and the indium (In) ion intensity of a lowest second valley

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered.
Applicant’s arguments with respect to Kushibe failing to teach the relationship of the inflection points of Mg concentration have been considered but are moot because the new ground of rejection does not rely on Kushibe for any teaching or matter specifically challenged in the argument. Tachibana is reference for teaching the limitations argued. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0087508 A1 teaches (FIGs. 6-7) LED having p-type layers with particular Mg concentration profile.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/YU CHEN/Primary Examiner, Art Unit 2815